Citation Nr: 1034709	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-28 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of dental 
trauma (loss of teeth).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.  The Veteran indicated that he had National Guard service 
beginning in 1950 until he was drafted in 1953.  He additionally 
testified he had reserve service after 1955; these periods of 
ACDUTRA and INACDUTRA service are not defined in the claims file.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Board emphasizes that, while, in the April 2008 rating 
decision, the RO adjudicated a claim for service connection for a 
dental treatment purposes for loss of teeth; a claim for service 
connection for a dental condition is also considered to be a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  There is no indication that the RO sent a copy 
of the Veteran's application to a VAMC.  In his claim, the 
Veteran simply stated that he had teeth knocked out in service.  
The claims file does not indicate whether the Veteran filed a 
claim for dental treatment purposes with his local VAMC.  As 
such, the Board is unable to ascertain from the claims file 
whether entitlement to outpatient dental treatment was, in fact, 
adjudicated at the VAMC, and, if so, whether the Veteran was 
provided notice of any adverse decision with information 
regarding his appellate rights.  In the absence of such 
information, along with evidence regarding whether the Veteran 
timely disagreed with any adverse decision, a claim of 
entitlement to VA outpatient dental treatment is not before the 
Board at this time.  As such, this claim is REFERRED to the VAMC 
for appropriate action to include adjudication, or, if the claim 
has been denied and the Veteran has expressed disagreement with 
that denial in a timely manner, issuance of a statement of the 
case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connections for residuals of dental trauma 
(loss of teeth) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's service treatment records were unavailable 
except for part of a February 1955 separation examination.  The 
Veteran and his wife testified that his hearing was normal prior 
to service, and that hearing loss was noticeable immediately 
after service.  A fee-basis VA examiner and a private physician 
diagnosed mixed hearing loss, with sensorineural hearing loss 
that was in part due to in-service noise exposure.

3.  The Veteran testified that his tinnitus began in service.  A 
fee-basis VA examiner noted that the Veteran's tinnitus was 
likely a symptom associated with his hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus is due to service-connected hearing loss.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that failure to discuss VCAA compliance will result in 
harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection can be granted for certain diseases, including 
organic diseases of the nervous system (sensorineural hearing 
loss), if manifest to a compensable degree within one year of 
separation from active service.  Such diseases shall be presumed 
to have been incurred in service even though there is no evidence 
of disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (2009).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102 (2009)

Factual Background and Analysis

In November 2006, the Veteran submitted an undated letter from 
the National Personnel Records Center (NPRC) which stated that 
his service records were unavailable, and most likely the 
veteran's service treatment records were destroyed in a fire at 
the NPRC in St. Louis, Missouri, in 1973.  In January 2010, the 
RO made a formal finding of unavailability of the majority of the 
Veteran's service treatment records, and listed several 
unsuccessful attempts to locate any service treatment records for 
the Veteran.  The United States Court of Appeals for Veteran's 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

When the Veteran's service records were destroyed he submitted 
the records he had in his possession to the NPRC.  Those records 
included part of his February 1955 separation examination, which 
noted that his bilateral hearing was 15/15 "WV".  The 
audiometer section of the examination was not filled out.  The 
Veteran has stated that he does not remember taking part in a 
separation examination.

In written statements and during his August 2010 hearing, the 
Veteran testified that he joined the National Guard at age 15, 
and worked as an artillery loader.  His National Guard service 
was on weekends and two weeks during the summer at military 
camps.  In December 1950, he moved to Military Sea Transportation 
Service (MSTS), and worked on ships transporting soldiers to 
Korea.  In 1953 he was drafted into service, and states that 
though he was given a supply MOS, he spent most of his time 
working as a drill instructor due to his prior experience.  He 
testified that he was a drill instructor at Fort Lewis, and 
taught recruits how to fire mortars, rocket launchers, rifles, 
and machine guns.  He reported that hearing protection was not 
used during his time in service.  He believes that his noise 
exposure during both his National Guard service and his active 
service lead to his development of hearing loss.  

In May 2008, the Veteran's wife submitted a statement that she 
met the Veteran in 1949, and that she noticed when he returned 
from Fort Lewis and training duty at the Yakima firing center, he 
would repeatedly request that people repeat what they said to him 
because he could not hear them.  She also noted that when he 
would come home on weekends between 1953 and 1955 it would be 
hard for him to hear her, and that he appeared to be reading lips 
because he would "study people carefully when they spoke."  
During the August 2010 Board hearing the Veteran's wife also 
testified that their son had polio when he was five months old, 
and that when the child would cry, the Veteran would not hear 
him.

In August 2006, the Veteran was seen by private physician J.G. to 
recheck obstructed ear tubes, chronic Eustachian tube 
dysfunction, and myringitis.  His left ear was noted to be 
normal, and his right ear had a tube in place.  His prior right 
myringitis was noted to be resolved.  A September 2006 audiogram 
from North Cascade ENT noted the Veteran had mild to severe mixed 
hearing loss in his right ear and a mild to severe sensorineural 
hearing loss in the left ear.  In July 2007, the Veteran asked 
Dr. J.G. to comment on the etiology of his hearing loss.  Dr. 
J.G. noted that his hearing loss pattern was not typical of 
noise-induced loss, but could be mixed noise-induced loss along 
with presbycusis.

An August 2007 VA treatment note showed that the Veteran had 
decreased hearing for the past seven years, and that he had a 
tube in his right ear for almost 30 years.  

The Veteran was afforded a fee-basis VA examination in February 
2008; his claims file was not reviewed in conjunction with the 
examination.  The Veteran reported he served ten years in the 
Army, Coast Guard, and National Guard beginning in 1949.  He did 
not serve in combat, but noted he was exposed to artillery, 
mortars, rifles, and machine guns in his first tour, and he had 
the same exposure except for artillery in his second and third 
tours.  He noted his condition had existed for roughly 40 years.  
He reported that he first noticed tinnitus while he was serving 
in the military.  He noted that after service he worked for a 
service station for six years and then for a telephone company 
for roughly 30 years, with most of those years spent as a 
telephone engineer.  He did not wear hearing protection on those 
jobs.  He did not report any noise exposure outside of service.  

On physical examination (auricle examination and external 
examination) his right and left sides were within normal limits, 
and he had a right tube in the tympanic membrane.  Pure tone 
audiometry test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
75
80
95
100
LEFT
80
85
90
100
105

His Maryland CNC word testing was 72 percent in the right ear and 
68% in the left ear.  The diagnosis was of bilateral mixed 
hearing loss and tinnitus.  The examiner noted that his bilateral 
tinnitus was at least as likely as not a symptom associated with 
hearing loss.  He additionally noted that it was not likely that 
the Veteran's current hearing loss and tinnitus were related to 
his military service noise exposure, but that it was at least as 
likely as not that some portion of the Veteran's hearing loss was 
related to military service noise exposure, though the examiner 
would have to resort to mere speculation to state what degree of 
loss was due to military noise exposure.

A licensed mental health counselor (LMHC) provided a statement in 
December 2009 in support of the Veteran's claim for service 
connection for PTSD, which included information regarding the 
Veteran's military noise exposure.  The Veteran had recounted to 
the LMHC that when he served with the MSTS he provided firing 
support for landing craft sending Marines and soldiers ashore in 
Korea.

The Board again notes that due to the loss of the Veteran's 
service treatment records, the Board has a heightened obligation 
to consider carefully the benefit-of-the-doubt rule.  Here the 
Veteran has testified that he had noise exposure during National 
Guard service, active Army service, and reserve service.  He has 
also testified that he did not use hearing protection during his 
time in service.  

Regarding the claim for service connection for hearing loss, the 
February 2008 VA examination pure tone testing results show that 
the Veteran has hearing loss as defined by service connection 
criteria.  His wife has testified that prior to service the 
Veteran did not have hearing problems, but that after service he 
would ask people to repeat what they said, he would attempt to 
read lips, and he would not hear his young son crying.  The fee-
basis VA examiner and a private physician have both diagnosed the 
Veteran with mixed hearing loss, and both indicated that his 
hearing loss (or some portion of his hearing loss) could be due 
to noise exposure.  The VA examiner noted that it was likely that 
some portion of the Veteran's hearing loss was due to noise 
exposure, but that he could not provide the degree of loss 
without resorting to mere speculation.  The Veteran does have 
additional conductive hearing loss in the low frequencies in his 
right ear.  Provided the evidence in the claims file the Board 
finds that the benefit of the doubt belongs to the Veteran and 
service connection for hearing loss is warranted.

Regarding the claim for service connection for tinnitus, which is 
a subjective condition, the VA examiner stated that it was likely 
the Veteran's tinnitus was a symptom associated with his hearing 
loss.  The Veteran has testified that he first noticed a ringing 
in his ears in service.  As the Board is granting service 
connection for bilateral hearing loss, and the Veteran has 
provided a statement of in-service incurrence of tinnitus, 
service connection for tinnitus is also warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
warranted.

Entitlement to service connection for tinnitus is warranted.


REMAND

As noted in the introduction, the Veteran filed a claim for a 
"tooth knocked out during active duty."  He later testified 
that during active duty (his period of service with the Army 
after he was drafted), while working as a drill instructor, he 
was struck in the mouth with a rifle and his tooth was broken.  
He stated he then reported to sick call and the remainder of the 
tooth was extracted.  It is not clear from his testimony where in 
his mouth he was struck and which tooth was injured.  The RO 
initially denied the claim in April 2008, as a denial of service 
connection for dental treatment purposes for loss of teeth.  
However, it appears he was only claiming the loss of one tooth, 
and that he was claiming service connection for compensation 
purposes as he filled out VA Form 21-526.

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service- connected dental 
disorders.  For other types of service- connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2009).

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, loss of the maxilla, nonunion or 
malunion of the maxilla, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (emphasis added).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Under 38 U.S.C.A. § 1712 outpatient dental services 
and treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether it 
was due to combat wounds or other service trauma.  38 C.F.R. 
§ 3.381(b).  The significance of finding that a dental condition 
is due to service trauma is that a Veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The claims file does not contain any dental treatment records.  
On remand, the Veteran should be asked to provide the names and 
dates of all dental treatment he has received, along with release 
of medical information forms.  An attempt should be made to 
obtain all reported treatment records, including any dental x-
rays that may be available.  

The Board acknowledges that service treatment records from the 
Veteran's period of ACDUTRA have not been associated with the 
claims file, and that based on a letter from the NPRC to the 
Veteran, that a formal finding of unavailability of service 
treatment records has been made by the RO.  However, the RO 
should make an attempt to secure the Veteran's complete dental 
records, through official channels, for both his periods of 
ACDUTRA and his period of active service. 

The only service treatment record available, the separation 
examination from 1955, noted that the Veteran was missing several 
teeth.  There is no discussion of the condition of the remaining 
teeth or the circumstances of the lost teeth.  As the Veteran has 
testified that a tooth was lost due to trauma, and the service 
treatment record shows that teeth were missing at the time of 
discharge, the Veteran should be afforded a VA examination.

As a side note, the 1955 separation examination did not note that 
the Veteran was provided with a complete dental examination and 
all appropriate dental service and treatment within 90 days prior 
to separation.  38 U.S.C.A. § 1712(a)(2) provides that a member 
of the Armed Forces who is to be released from service shall be 
given a written explanation of the eligibility requirements for 
VA outpatient dental treatment.  If there is no cerficiation of 
record, the time limit (under 38 C.F.R. § 17.161) is not 
considered to have begun.  These provisions are applicable to 
veterans who were discharged prior to October 1, 1981.  38 C.F.R. 
§ 17.161(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should attempt, through 
official channels, to secure the Veteran's 
dental treatment records for his periods of 
ACDUTRA and active duty.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain the 
requested records, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all medical and dental 
care providers, VA and non-VA, which treated 
the Veteran for his teeth/mouth since 
service.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest are any 
treatment records from when the Veteran had 
his "teeth fixed" just after active 
service, and any x-rays of the Veteran's 
jaw/teeth.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the Veteran 
should be scheduled for a VA dental 
examination, preferably with a periodontist, 
but if unavailable, with a physician 
specializing in dentistry, for an opinion as 
to the whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any present chronic dental disorder 
or missing tooth was the result of trauma to 
the mouth (being struck by a rifle butt).  
The examiner should elicit from the Veteran 
which tooth he claims was lost due to trauma 
as the February 1955 examination noted 
several missing teeth.  The examiner should 
note whether there is chronic osteomyelitis 
or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible or maxilla, 
nonunion or malunion of the mandible or 
maxilla, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or 
coronoid processes, loss of the hard palate, 
or loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease 
but not the result of periodontal disease.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report.

4.  The Veteran must be given adequate notice 
of the date and place of the requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim, specifically, 
that such failure to report will result in 
denial of his claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


